Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The inventions are independent or distinct, each from the other because:
I. Claims 1, 2 camera with pipeline, classified in G06K 9/6262 and H04N 2005/2255.
II. Claims 1, 11, 3, 12 psi related to pipeline, classified F25J 1/0232
III. Claims 1, 11, 4, 5, 14 arm for position device, classified in F16D 2500/7041
IV. Claims 1, 11, 6, 7, 15, odometer and speed, angle sensor classified in F02D 9/105
V. Claims 1, 11, 8-10, 13, imaging corrosion data, defect learning algorithm, classified in G03B 37/005.
Vi. Claims 16, 17 psi classified in H04N 5/2252 and F25J 1/0232
Vii. Claims 16, 18, 19 arm positioning devices, classified in H04N 5/2252 F16D 2500/7041
VIII. Claims 16, 20 odometer and speed, angle sensor, classified in H04N 5/2252 F02D 9/105
Inventions I-VIII are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as group I can be used  in camera imaging, group II can be used in endoscope, Group III can be used in positioning device, group IV can be used for locating device, group IV can be used in  GPS location, group VI can be used in house with psi adjustment, group can be used in housing with positioning means, group VIII can be used in gps housing, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/               Primary Examiner, Art Unit 2485